Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The Examiner agrees with arguments submitted by the Applicant on August 15, 2022. Applicant’s amendments and further review by the examiner, render the claims novel and unobvious. The dependent claims are also allowed.

Allowable Subject Matter
Claims 1-20 are allowed. The prior art references most closely resembling the Applicant’s claimed invention are Friedl et al. (20180096395), Golden et al. (20170032399) and Bao (20050021393). As per the independent claims 1, 10, 13, 18 the prior art of record Golden discloses:
a user device for selecting and purchasing enabling a customer- purchasing advertisement to select and purchase an ad time slot and uploading content (par 6, 10, 15);
Friedl discloses:
a billboard capable of displaying digital copy and having a display processing   system coupled to a public, wide area network (par 49).
The combination of Friedl, Golden and Bao does not teach:
a billboard operator server for communicating with one or more user devices supporting customer-purchasing advertisement’s user accounts and content approval, wherein content approval comprises allowing display of content based at least in part on at least one of a review of the context and a customer-purchasing advertisement’s history of use, wherein the billboard operator server is configured to provide a set of privileges to one or more customer-purchasing advertisement such that the one or more customer-purchasing advertisement advertiser can upload content to the billboard without additional permissions and review
These uniquely distinct features render claims 1-20 allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/           Primary Examiner, Art Unit 3621